DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 03/29/2021, with respect to amended claims 6, 9, and 11 have been fully considered and are persuasive.  The rejection of claims 5, 9, and 11 has been withdrawn. 
Allowable Subject Matter
Claims 5-11 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously cited prior art reference US PGPub 2015/0086820 (Lee) explicitly discloses that only one surface of each of the first and second positive and negative electrode collectors is coated [0057, 0065] so that the non-coating surfaces can slip against each other [0059, 0060, 0067, 0068]. Every collector contains uncoated surfaces such that every collector can slip against the adjacent collector [Figure 2] in order to ensure that the electrode assembly can be easily deformed and prevent breaking and deterioration of its electric characteristics [0061, 0070]. Therefore, coating both sides of one set of collectors such that only the other set of collectors can slide so as to read on the instant claims would not have been obvious to a person of ordinary skill in the art as this would lead to breaking and deterioration of the battery’s electric characteristics. 
Prior art reference US PGPub 2012/0121963 discloses a flexible battery [Abstract]. An alternate configuration is used wherein polymer films surround electrode assemblies, and adjacent polymer films slide against one another to prevent breaking and maintain stable battery performance [0061]. This is an alternate configuration to sliding current collectors as required by the claims, and also suggests that sliding current collectors are not inherent in any flexible battery system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725